EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dana L. Tangren on January 10, 2022.

The application has been amended as follows: 

IN THE CLAIMS

Claim 18 has been replaced with: 
18. 	A receiver apparatus, for wirelessly receiving an MPEG-TS (Transport Stream) compatible data stream, according to a Wi-Fi Display Technical Specification of a Wi-Fi Alliance (Miracast), the receiver apparatus comprising: 
a receiver unit for cooperation with a transmission apparatus according to the Wi-Fi Display Technical Specification of the Wi-Fi Alliance, in order to wirelessly receive a first Internet Protocol (IP) address identifying the transmission apparatus and to receive the MPEG-TS compatible data stream including the first IP address from the transmission apparatus, and comprising an output terminal for supplying the MPEG-TS compatible data stream, wherein the receiver apparatus is further adapted to wirelessly receive a second address from the transmission apparatus, the second address identifying an external signal source, wherein the receiver apparatus is provided with:

a second unit for carrying out a Session Setup, the second unit being adapted to receive the first IP address, the second unit further being adapted to receive the second address so as to enable the receiver apparatus to receive an external IP data stream from the external signal source, the receiver apparatus further comprising a second output terminal for supplying the external IP data stream, or a decoded version thereof,
an IP extraction unit, 
a Universal Datagram Protocol (UDP) extraction unit and a Real Time Protocol (RTP) extraction unit, 
wherein the receiver apparatus further comprises at least one output arrangement comprising a switching arrangement, the at least one output arrangement being coupled between either the receiver unit and the IP extraction unit, or between two extraction units, or between the RTP extraction unit and the output terminal, an input of the switching arrangement being coupled to an output of the receiver unit or to an output of an extraction unit, a first output being coupled to an input of a particular extraction unit, or to the output terminal, and a second output being coupled to the second output terminal, and
wherein:
the switching arrangement is controlled by a switching signal derived from a composite control signal received from the transmission apparatus,
the composite control signal includes an indication signal indicating a type of transmission signal received by the receiver apparatus, the type of transmission signal including a first type corresponding to the MPEG-TS compatible data stream or a second type corresponding to the external IP data stream, the switching signal controlling a switch position of the switching arrangement, and


19. 	(Previously Presented)  The receiver apparatus of claim 18, wherein the input of the switching arrangement is coupled to an output of the IP extraction unit, the first output is coupled to an input of the UDP extraction unit, and the second output is coupled to the second output terminal. 

Claim 20 has been replaced with:
20. 	The receiver apparatus of claim 19, wherein the switching arrangement further comprises:
a third output coupled to a first input of a second switching arrangement, 
a second input of the second switching arrangement coupled to an output of the RTP extraction unit, and 
an output of the second switching arrangement coupled to an input of an MPEG-TS decoding unit. 

21. 	(Previously Presented)  The receiver apparatus of claim 18, wherein the  input of the switching arrangement is coupled to an output of the UDP extraction unit, the first output is coupled to an input of the RTP extraction unit, and the second output is coupled to the second output terminal.

22. 	(Previously Presented) The receiver apparatus of claim 18, wherein the input of the switching arrangement is coupled to an output of the RTP extraction unit, the first output is 

Claim 23 has been replaced with:
23. 	The receiver apparatus of claim 18 further comprising an input arrangement comprising a further switching arrangement, a first input of the further switching arrangement is coupled to an output of the receiver unit, an output is coupled to an input of a IP extraction unit, and a second input is coupled to an input terminal.


Reasons for Allowance
2.	Claims 18-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest the distinct features of a receiver apparatus, for wirelessly receiving an MPEG-TS (Transport Stream) compatible data stream, according to a Wi-Fi Display Technical Specification of a Wi-Fi Alliance (Miracast) as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421